Citation Nr: 0902764	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-02 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than September 18, 
2002, for the grant of total disability for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1974, with additional service in June 1969 and May 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.


FINDINGS OF FACT

1.  In a December 2002 rating decision, the RO granted 
entitlement to TDIU, effective September 18, 2002.  The 
veteran was notified of this decision later in December 2002, 
but did not submit a notice of disagreement within one year.

2.  There has been no allegation of clear and unmistakable 
error in the December 2002 rating decision.


CONCLUSION OF LAW

There is no legal basis for the Board to grant an effective 
date prior to September 18, 2002 for TDIU.  38 U.S.C.A. §§ 
5110, 5109A, 7105(c) (West 2002); 38 C.F.R. §§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in December 2002, the RO granted 
entitlement to TDIU, effective September 18, 2002, the date 
of the claim.  The veteran was notified of this decision 
later in December 2002.

A claimant has one year from the date of notice of an RO 
decision in which to submit a notice of disagreement.  38 
U.S.C.A. § 7105(b).  If a notice of disagreement is not 
received within one year of the notice, the decision becomes 
final.  38 U.S.C.A. § 7105(c).

After the RO issued the December 2002 rating decision, no 
communication was received until November 2004, when a letter 
was received from the veteran stating that this was his 
notice of disagreement with the decision assigning an 
effective date of September 2002.  This letter was received 
over a year after issuance of notice of the December 2002 
decision and is, therefore, untimely.  In the absence of a 
timely notice of disagreement, the December 2002 decision 
became final.  

The first time the matter of an effective date was raised was 
in the veteran's letter received at the RO in November 2004.  
Where a rating decision which established an effective date 
becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on clear and unmistakable error (CUE).  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  There is no 
"freestanding" earlier effective date claim which could be 
raised at any time.  Rudd, 20 Vet. App. at 299. 

While the veteran's attorney has asserted that an earlier 
effective date is warranted, the "claim" for an earlier 
effective date was filed after the December 2002 rating 
decision being challenged became final.  Because the veteran 
did not appeal that decision as to the effective date, that 
decision became final as to that matter.  The only other 
method to obtain an earlier effective date is to allege that 
the December 2002 rating decision contained CUE.  To date, no 
such claim has been filed.  

Given the procedural history of this case, the Board has no 
alternative but to dismiss the appeal as to this issue 
without prejudice to the veteran's filing a CUE claim.  See 
also Sabonis v. Brown, 6 Vet. App. 426 (1994). 

When the law and not the evidence is dispositive of the 
claim, the requirements related to the duties to notify and 
assist are not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002).  

ORDER

The claim for entitlement to an effective date earlier than 
September 18, 2002, for the grant of TDIU is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


